DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/381,030 filed on 04/11/2019. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, and 4-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency upon claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1, 11, and 12 recite the limitation according to the predetermined number of the delivery vehicles in lines 6-7, 9-10, and 8-9 respectively. This limitation in the claim is unclear since it could divides the delivery requests into deliveries in one or more areas is performed according to the predetermined number of the delivery vehicles, or b) drivers of a predetermined number of delivery vehicles are responsible according to the predetermined number of the delivery vehicles. For examination purposes, claims 1, 11, and 12 will be interpreted by removing the phrase according to the predetermined number of the delivery vehicles from the claim.
Claims 1, 11, and 12 recite the limitation a relay time in the candidate for the relay place in line 10, 13, and 12 respectively. This limitation in the claim is unclear since it is not explained how a relay time can be in a relay place. For examination purposes, claims 1, 11, and 12 will be interpreted as stating a relay time at the candidate for the relay place.
Claims 1, 11, and 12 recite the limitation specifies the delivery route as a vehicle route using the cost in line 11, 14, and 13 respectively. This limitation in the claim is unclear since it is not explained how the cost is used to specify the delivery route as a vehicle route.  For examination purposes, claims 1, 11, and 12 will be interpreted as stating specifies the delivery route as a vehicle route based on the cost.
The term near in claim 3 is a relative term which renders the claim indefinite. The term near is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The candidate for the relay place is rendered indefinite by the use of the term near.
The term low cost in claim 6 is a relative term which renders the claim indefinite. The term low cost is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The delivery route is rendered indefinite by the use of the term low cost
The term small in claims 7-9 is a relative term which renders the claims indefinite. The term small is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which limitation is rendered indefinite by the use of the term small since the these claims have further clarity issues that are address below.
The term shorter in claim 9 is a relative term which renders the claim indefinite. The term shorter is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The time is rendered indefinite by the use of the term shorter.
Claims 7-9 recite the limitation cargos in line 3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the term cargos will be replaced by deliveries.
Claim 8 recites the limitation the driver who drives the delivery vehicle transfers in lines 8-9 of each claim. There is insufficient antecedent basis for this limitation in the claims, and it is unclear which driver is being referred to. For examination purposes, the term the driver who drives the delivery vehicle transfers will be replaced by the drivers transfer.
Claim 9 recites the limitation the driver who drives the delivery vehicle selects in lines 8-9. There is insufficient antecedent basis for this limitation in the claims, and it is unclear which driver is being referred to. For examination purposes, the term the driver who drives the delivery vehicle selects will be replaced by the drivers select.
Claim 7 recites the limitations in which the number of cargos of in-area deliveries in which a delivery place is in a previous area is small when each of the delivery vehicles arrives at the candidate for the relay place. These limitations are unclear in their entirety. For examination purposes, claim 7 will be interpreted as stating The delivery planning device according to claim 1, wherein the vehicle route planning unit gives priority to the delivery route in which all deliveries that require a relay point are picked up before the relay time.
Claim 8 recites the limitations in which the number of cargos of in-area deliveries in which a delivery place is in a previous area is small when each of the delivery vehicles arrives at the candidate for the relay place, and when each of the delivery vehicles does not include a cargo of an in-area delivery when arriving at the candidate for the relay place, the vehicle route planning unit calculates the delivery route such that the driver who drives the delivery vehicle transfers to another delivery vehicle that arrives at the candidate for the relay place from another area and continues the delivery in the same area. These limitations are unclear in their entirety. For examination purposes, claim 8 will be interpreted as stating The delivery planning device according to claim 1, wherein the vehicle route planning unit gives priority to the delivery route in which all deliveries that require a relay point are picked up before the relay time, and, if each driver’s truck only has deliveries that require a relay point, the drivers may exchange vehicles and continue delivering in the same areas.
Claim 9 recites the limitations in which the number of cargos of in-area deliveries in which a delivery place is in a previous area is small when each of the delivery vehicles arrives at the candidate for the relay place, and when each of the delivery vehicles includes a cargo of an in-area delivery when arriving at the candidate for the relay place, the vehicle route planning unit calculates the delivery route such that the driver who drives the delivery vehicle selects a cargo that requires a shorter time for reloading among cargos of an in-area delivery and cargos of an inter-area delivery in which a delivery place is not in a previous area and reloads the selected cargo from another delivery vehicle in the candidate for the relay place and such that, as necessary, the driver transfers to another delivery vehicle that arrives at the candidate for the relay place from another area and continues the delivery in the same area. These limitations are unclear in their The delivery planning device according to claim 1, wherein the vehicle route planning unit gives priority to the delivery route in which all deliveries that require a relay point are picked up before the relay time, upon meeting at the relay point at the relay time the drivers transfer one or more deliveries between vehicles, and, if each driver’s truck only has deliveries that require a relay point, the drivers may exchange vehicles and continue delivering in the same areas.
Claim 10 recites the limitation specifies a delivery route different from the corresponding vehicle route as a vehicle route in lines 6-7. This limitation is unclear since the applicant does not clarify in what way a delivery route specified should be different from the corresponding vehicle route and how a delivery route can be specified as a vehicle route. For examination purposes, the limitation will be interpreted as stating specifies an alternate delivery route.
Claim 10 recites the limitation the driver in line 4. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the term the driver will be replaced by a driver.
Claim 12 recites the language A delivery planning method using a computer device, wherein the computer device includes a controller, and the controller executes a delivery request registering step of in lines 1-4. It is unclear from this language where the preamble ends and the body of the claim begins. For examination purposes, the language will be interpreted as A delivery planning method using a computer device, wherein the computer device includes a controller, the method comprising the steps of:.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because although claims 1-10 are directed to a "device", the bodies of these claims merely recite a series of "units" (a delivery request registering unit, a responsible area generating unit, a vehicle route planning unit, and a working condition determining unit). These units do not appear to be anything more than software programs. As suggested by this Application's specification (See Paragraph [0099] of the Application, as published), "The respective configurations, functions, and the like may be realized by software control by a processor executing an operation according to a program that realizes each of the functions.", that is the units may be integrated into software. Therefore, under broadest reasonable interpretation, the units could be software. Thus, the "device" claims recite software per se (i.e., software programs not stored or processed on any physical media).  Examiner suggests Applicant positively recite a computer/processor in the body of the claim to overcome the rejection.
Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). See MPEP § 2106.01 for further guidance and discussion on computer-related nonstatutory subject matter. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a device for executing a method of receiving, organizing, and planning the fulfillment of delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receives and registers one or more delivery requests relating to deliveries between predetermined points; ... divides the delivery requests into deliveries in one or more areas for which drivers of a predetermined number of delivery vehicles are responsible; and ... specifies a delivery route and a cost relating to deliveries for each combination of a candidate for a relay place between the areas and a relay time at the candidate for the relay place and specifies the delivery route as a vehicle route based on the cost, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), organizing (“Mental Processes”), and planning the fulfillment of delivery requests (“Mental Processes”). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery planning device [0013], a delivery request registering unit [0044], a responsible area generating unit [0043], and a vehicle route planning unit [0044]. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a delivery planning device, a delivery request registering unit, a responsible area generating unit, and a vehicle route planning unit of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Claims 2-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-10 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 10 recites the additional element of a working condition determining unit, the claims as a whole merely describe how to generally “apply” a method of receiving, organizing, and planning the fulfillment of delivery requests. The claimed working condition determining unit [0050] is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving, organizing, and planning the fulfillment of delivery requests.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its 
Claim 11 recites the use of a system for executing a method of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receives and registers one or more delivery requests relating to deliveries between predetermined points, ... divides the delivery requests into deliveries in one or more areas for which drivers of a predetermined number of delivery vehicles are responsible, and ... specifies a delivery route and a cost relating to deliveries for each combination of a candidate for a relay place between the areas and a relay time at the candidate for the relay place and specifies the delivery route as a vehicle route based on the cost, and ... receives an order of movement in a responsible area in the delivery route from the server device, and ... displays a collection time and a delivery time as a work plan on a map according to the order of movement, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), organizing (“Mental Processes”), and planning the fulfillment of delivery requests (“Mental Processes”), and communicating a plan to fulfill delivery requests (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery planning system (Fig. 1), a server device, a driver terminal, a delivery request registering unit [0044], a responsible area generating unit [0043], a vehicle route planning unit [0044], and a display unit [0015]. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a delivery planning system, a driver terminal, a server device, a delivery request registering unit, a responsible area generating unit, a vehicle route planning unit, and a display unit of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claim 12 recites a method of receiving, organizing, and planning the fulfillment of delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a method.
The limitations A delivery planning method ... the method comprising the steps of: receiving and registering one or more delivery requests relating to deliveries between predetermined points, a responsible area generating step of dividing the delivery requests into deliveries in one or more areas for which drivers of a predetermined number of delivery vehicles are responsible, and a vehicle route planning step of specifying a delivery route and a cost relating to deliveries for each combination of a candidate for a relay place between the areas and a relay time at the candidate for the relay place and specifying the delivery route as a vehicle route based on the cost, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), organizing (“Mental Processes”), and planning the fulfillment of delivery requests (“Mental Processes”). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a computer device, a controller [0014]. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a computer device, and a controller of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Knapp (U.S. Pub. No. US 2015/0269520 B1).
Regarding the following claim 1 and 12 limitations, Knapp, as shown, discloses the following limitations:
A delivery planning device comprising: a delivery request registering unit that receives and registers one or more delivery requests relating to deliveries between predetermined points; [See [0020]; [0035]; [0051]; (Fig. 2); Knapp teaches user(s) 202 submitting requests for to a transportation management computer 210 (i.e. a delivery planning device) which stores (i.e. registers
... a responsible area generating unit that divides the delivery requests into deliveries in one or more areas for which drivers of a predetermined number of delivery vehicles are responsible; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. one or more areas).]
... and a vehicle route planning unit that specifies a delivery route and a cost relating to deliveries for each combination of a candidate for a relay place between the areas and a relay time at the candidate for the relay place and specifies the delivery route as a vehicle route based on the cost; [See [0113]; [0098]; [0135]; Knapp teaches determining an optimized transport route (i.e. delivery route) and cost based on available item exchange locations and times.]
Regarding the following claim 2 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the responsible area generating unit divides the delivery requests such that the number of deliveries across the areas is minimized; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions, minimizing the number of deliveries across the areas.]
Regarding the following claim 3 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the responsible area generating unit divides the delivery requests by giving priority to a delivery request in which vehicle centers that store the delivery vehicles are included in the areas and the candidate for the relay place is near each of the areas. [See [0024]; [0033]; [0036]; [0113]; Knapp teaches delivery requests being assigned to delivery vehicles whose base station 170 (i.e. vehicle center) is located within the same geographical area as the delivery. Knapp further teaches that the potential item exchange locations (i.e. candidates for the relay place) are between or at the union of the two geographies between which the item needs to move.]
Regarding the following claim 4 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the responsible area generating unit divides the delivery requests using a coefficient corresponding to a maximum cargo amount of each of the delivery vehicles and an operable time of each of the delivery vehicles. [See [0027]; [0044]; [0047]; [0039]; Knapp teaches using transportation factors (i.e. coefficients) corresponding to a maximum number of deliveries or pick-up locations of the vehicles during their routes (i.e. a maximum cargo amount of each of the delivery vehicles) and to represent a schedule of a driver operating the vehicle (i.e. an operable time of each of the delivery vehicles) in order to assign delivery requests to delivery routes.]
Regarding the following claim 5 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the responsible area generating unit divides the delivery requests using a fixed unit of an existing administrative district, an address-based district, or a predetermined business-related district. [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. predetermined business-related districts).]
Regarding the following claim 6 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the vehicle route planning unit specifies the delivery route having a low cost as the vehicle route. [See [0040]; [0080]; [0115]; Knapp teaches using transportation factors such as cost in optimize delivery routes, i.e. reducing cost.]
Regarding the following interpretation of claim 7 limitations, Knapp, as shown, discloses the following limitations: 
The delivery planning device according to claim 1, wherein the vehicle route planning unit gives priority to the delivery route in which all deliveries that require a relay point are picked up before the relay time.; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...).]
Regarding the following claim 10 limitations, Knapp, as shown, discloses the following limitations: 
The delivery planning device according to any one of claim 1, further comprising: a working condition determining unit that determines whether or not the delivery route is executable within working hours of the driver; wherein when the delivery route is not executable within the working hours of the driver, the working condition determining unit specifies a delivery route different from the corresponding vehicle route as a vehicle route. [See [0036]; [0023]; Knapp teaches using driver schedules and working hours as restrictions when determining delivery routes.]
Claim Rejections - 35 USC § 103
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Kapoor (U.S. Pub. No. 2008/0312820).
Regarding the following interpretation of claim 8 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the vehicle route planning unit gives priority to the delivery route in which all deliveries that require a relay point are picked up before the relay time.; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location (i.e. a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...).]

... when appropriate, the drivers transfer vehicles and continue delivering in the same areas; [See [0030]; (Fig. 3); Kapoor teaches drivers exchanging trucks at a location (i.e. a relay point) and continuing to deliver in the same areas.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the vehicle transferring technique of Kapoor to make more efficient use of the drivers’ working hours, reduce time spent at the relay point, and reduce the total distance travelled required to perform the deliveries. In addition to this, Kapoor provides the further motivation of, “Drivers 10 and 11 are able to return to their respective domiciles where they operate their respective trucks within the time mandated...” [0030].
Regarding the following interpretation of claim 9 limitations, Knapp, as shown, discloses the following limitations:
The delivery planning device according to claim 1, wherein the vehicle route planning unit gives priority to the delivery route in which all deliveries that require a relay point are picked up before the relay time.; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location (i.e. a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...).]
... upon meeting at the relay point at the relay time the drivers transfer one or more deliveries between vehicles; [See [0142]; (Fig. 11, element 1108); Knapp teaches two drivers exchanging items between vehicles upon meeting at the item exchange location (i.e. relay point) at the scheduled time (i.e. relay time).]

... when appropriate, the drivers transfer vehicles and continue delivering in the same areas; [See [0030]; (Fig. 3); Kapoor teaches drivers exchanging trucks at a location (i.e. a relay point) and continuing to deliver in the same areas.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the vehicle transferring technique of Kapoor to make more efficient use of the drivers’ working hours, reduce time spent at the relay point, and reduce the total distance travelled required to perform the deliveries. In addition to this, Kapoor provides the further motivation of, “Drivers 10 and 11 are able to return to their respective domiciles where they operate their respective trucks within the time mandated...” [0030].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Ananthanarayanan (U.S. Pat. No. 9,569,745).
Regarding the following claim 11 limitations, Knapp, as shown, discloses the following limitations:
A delivery planning system comprising: a server device; and a driver terminal; [See [0020]; [0035]; (Fig. 2); [0053]; Knapp teaches delivery planning system comprising a transportation management computer 210 (i.e. a server device) and user devices 204 (i.e. driver terminals).] 
...wherein the server device includes a delivery request registering unit that receives and registers one or more delivery requests relating to deliveries between predetermined points; [See [0020]; [0035]; (Fig. 2); Knapp teaches user(s) 202 submitting requests for to a transportation management computer 210 (i.e. a delivery planning device) which stores (i.e. registers) the requests and arranges a corresponding delivery between a pick-up location and drop-off location.]
... a responsible area generating unit that divides the delivery requests into deliveries in one or more areas for which drivers of a predetermined number of delivery vehicles are responsible; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. one or more areas).]
... and a vehicle route planning unit that specifies a delivery route and a cost relating to deliveries for each combination of a candidate for a relay place between the areas and a relay time at the candidate for the relay place and specifies the delivery route as a vehicle route based on the cost; [See [0113]; [0098]; [0135]; Knapp teaches determining an optimized transport route (i.e. delivery route) and cost based on available item exchange locations and times.]
... and the driver terminal includes a receiving unit that receives an order of movement in a responsible area in the delivery route from the server device; [See [0053]; [0132]; (Fig. 7, element 710); Knapp teaches a user device 204 receiving a delivery route (i.e. an order of movement in a responsible area in the delivery route) from the transportation management computer 210 (i.e. the server device).
Knapp does not, however Ananthanarayanan does, disclose the following claim 11 limitations:
... and a display unit that displays a collection time and a delivery time as a work plan on a map according to the order of movement; [See (Col. 11, Lines 65-67 - Col. 12, Lines 1-8); (Fig. 7, element 714); (Col. 14, Lines 33-37); Ananthanarayanan teaches a user device 404 (i.e. driver terminal) displaying route information (i.e. a collection time and a delivery time) in the form of route guidance or map data (i.e. a work plan on a map).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the route planning system of Knapp with the method of communicating route information and map data of Ananthanarayanan in order to more clearly convey route plans to the drivers carrying out deliveries.  It is common within the art to send clear route guidance in the form of GPS map directions to all delivery drivers of a vehicle fleet.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Han (U.S. Pub. No. 2021/0012287) teaches using a depot as a hub for delivering food from merchants to customers efficiently.
Seaver (U.S. Pub. No. 2020/0349511) teaches using service zones and public transit to deliver packages.
Wu (U.S. Pub. No. 2019/0212157) teaches splitting rideshare rides into separate legs to be driven by different drivers.
Ferguson (U.S. Pub. No. 2019/0114564) teaches delivery route planning utilizing multimodal transportation options.
Woulfe (U.S. Pub. No. 2019/043001) teaches using driverless vehicles to deliver packages, as well as coordinating package exchanges between driverless vehicles.
Perez (U.S. Pub. No. 2018/0174093) teaches using alternate carriers to complete deliveries in the event of a shipment redirect request.
Barbush (U.S. Pub. No. 2015/0154559) teaches utilizing dynamic delivery locations coordinated after delivery dispatch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.G./
Examiner, Art Unit 3628  

/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628